Order entered March 20, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00259-CR

                           THOMAS JASON THOMPSON, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-81178-2011

                                              ORDER
        The Court REINSTATES the appeal.

        On November 16, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. The findings were due within thirty days. On December 21,

2012, we received a request from the trial court for additional time to conduct the hearing. To

date, we have not received the trial court’s findings, appellant’s brief, or response to our

February 11, 2013 letter inquiring about the status of the findings. The appeal cannot proceed

until the issue of appellant’s brief is resolved.

        Accordingly, this Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. If the trial court cannot obtain appellant’s presence at the

hearing, the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742
S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam).                The trial court shall

specifically determine the following:

              •   Whether appellant desires to pursue the appeal;

              •   Whether appellant is indigent, or if not indigent, whether retained counsel has
                  abandoned the appeal. See TEX. R. APP. P. 38.8(b). If appellant is indigent, the
                  trial court is ORDERED to take such measures as may be necessary to assure
                  effective representation, which may include appointment of new counsel;

              •   Counsel’s explanation for the failure to file appellant’s brief; and

              •   The date by which appellant’s brief will be filed.

           We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY-ONE DAYS of the date

of this order. If the trial court determines new counsel should be appointed, the supplemental

record shall contain the order appointing new counsel.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court, and to counsel for all

parties.

           The appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty-one days from the date of this order or when the findings are

received, whichever is earlier.



                                                         s/      DAVID EVANS
                                                                 JUSTICE